



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Higgins, 2019 ONCA 191

DATE: 20190308

DOCKET: C66014

Juriansz, Pepall and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sheldon Higgins

Appellant

Jeffery Couse, for the appellant

Rebecca De Filippis, for the respondent

Heard and released orally: March 7, 2019

On appeal from the sentence imposed on June 21, 2018 by
    Justice Anne M. Molloy of the Superior Court of Justice, sitting without a
    jury.

REASONS FOR DECISION

[1]

The appellant seeks leave to appeal the sentence imposed after he was
    convicted of robbery of a gas station convenience. He was sentenced to 30
    months custody, less credit for 8.5 months of pre-sentence custody, which
    resulted in an effective sentence of 21.5 months.

[2]

To succeed on appeal the appellant must establish that the sentencing
    judge made an error in principle that impacted the sentence, or that the
    sentence is demonstrably unfit.

[3]

The appellant submits the sentencing judge erred in characterizing his
    prior sentences as lenient and that the sentence is demonstrably unfit.

[4]

We accept the appellants argument it was inappropriate for the sentencing
    judge to describe his previous sentences as lenient. However, we are not
    persuaded that observation had any impact on the sentence imposed. The
    sentencing judge properly considered the appellants extensive criminal record.
    She noted eight separate probation orders had been ineffective. The appellant
    also had received 14 separate convictions for breaching court orders.

[5]

The sentencing judge also considered his alcohol and drug use. We note
    he was extremely inebriated at the time of the offence. The record supports the
    sentencing judges conclusion that the appellants inability to control his
    addictions in the past was related to his criminal conduct. She considered his
    need for meaningful programs for his drug and alcohol addictions.

[6]

While the sentence imposed was some nine months longer than the
    appellants previous sentence, it was proportionate to the gravity of the
    offence and reflected the increase in the appellants violent and dangerous
    conduct. Clerks working alone late at night in gas station convenience stores 
    the robbery took place at 1:30 a.m.  are particularly vulnerable. We are
    satisfied the sentence was fit.

[7]

Leave to appeal sentence is granted and the appeal is dismissed.

R.G. Juriansz J.A.

S.E. Pepall J.A.

P. Lauwers J.A.


